Exhibit NEWS FOR RELEASE: 8:00 a.m. ET, Monday, May 12, 2008 Charter Reports First Quarter Financial and Operating Results Year-over-year double-digit pro forma revenue and adjusted EBITDA growth driven by strong RGU net additions and over 13% increase in ARPU St. Louis, Missouri – May 12, 2008 – Charter Communications, Inc. (NASDAQ: CHTR) (along with its subsidiaries, the “Company” or “Charter”) today reported its first quarter 2008 financial and operating results. · First quarter revenue of $1.564 billion grew 10.5% year-over-year on a pro forma1 basis and 9.8% on an actual basis, primarily driven by increases in telephone and high-speed Internet (HSI) revenues. · First quarter adjusted EBITDA2 of $545 million increased 10.5% year-over-year on a pro forma basis and 9.9% on an actual basis. · Total ARPU3 for the quarter increased 13.4% year-over-year to $100.14, driven by increased sales of The Charter BundleTM, advanced services growth and rate adjustments. · Revenue generating units (RGUs) increased 7% year-over-year, with 302,300 net additions during the first quarter of 2008, primarily driven by continued strong HSI and telephone growth. · First quarter 2008 marked the highest video RGU net additions and video ARPU growth since 2003. “Our pro forma double digit revenue and adjusted EBITDA growth for the first quarter was driven by strong RGU additions and ARPU growth,” said Neil Smit, President and Chief Executive Officer. “Our continued strong performance into 2008 reflects our focus and execution as we pursue the right strategies for Charter, including 1 Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2 Adjusted EBITDA is defined in the “Use of Non-GAAP Financial Metrics” section and is reconciled to net cash flows from operating activities in the addendum of this news release. 3 Average revenue per basic customer. driving bundled penetration and targeting our operating and capital investments toward the projects with the highest expected returns.” Key Operating Results All of the following customer growth and ARPU statistics are presented on a pro forma basis. Charter added a net 302,300 RGUs during the first quarter of 2008. As of March 31, 2008,
